Citation Nr: 0927878	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss. 

2.  Entitlement to service connection for claimed 
chondrocalcinosis of the right knee.  

3.  Entitlement to service connection for claimed 
chondrocalcinosis of the left knee.  

4.  Entitlement to service connection for spinal stenosis  
L4-5 with nerve root compression L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to May 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision.  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge in May 2009.  

At the hearing the Veteran submitted additional medical 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran testified that his service-connected bilateral 
hearing loss had increased in severity since his January 2006 
VA audiological examination.  When a Veteran claims that his 
condition is worse than when originally rated, and when the 
available evidence is too old for an evaluation of the 
claimant's current condition, VA's duty to assist includes 
providing him with a new examination.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Therefore, the Board finds that the Veteran should be 
scheduled for a VA audiological examination to determine the 
current severity of his service-connected bilateral hearing 
loss.  

The Veteran testified that his claimed back and knee 
conditions were a result of repeated parachute jumps in 
service and that his spinal stenosis  L4-5 with nerve root 
compression L4-5 and L5-S1 was a directly due to a 1964 jump.  
He has presented a private medical statement to support his 
assertions concerning his low back disability.  

Therefore, the Board finds that the Veteran should be 
scheduled for VA examinations to determine the current nature 
and likely etiology of his claimed bilateral knee 
disabilities and his spinal stenosis  L4-5 with nerve root 
compression L4-5 and L5-S1.  

The Veteran is hereby advised that his failure to report to 
the scheduled examination(s) may result in denial of the 
claims.  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The RO should make 
sure they have all relevant VA treatment records. 

In addition, the Veteran testified that he was currently 
receiving Social Security disability benefits.  Where there 
is actual notice to VA that the Veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), VA has the duty to acquire a copy of the decision 
granting SSA disability benefits and the supporting medical 
documentation relied upon.  Murincsac v. Derwinski, 2 Vet. 
App. 363 (1992).  Therefore, the RO must try to obtain the 
pertinent records from SSA.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the claims are REMANDED for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  This 
should information concerning low back 
surgery in 1984.  

The Veteran should be informed that he 
may submit evidence to support his 
claims.  The RO also should obtain all 
relevant and pertinent treatment records 
from the VA.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. 
Nicholson, cited to above.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The RO should take all indicated 
action to request from the Social 
Security Administration the records 
pertinent to the Veteran's award of 
Social Security disability benefits, 
including any medical records.  

4.  The Veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
bilateral hearing loss.  The claims file 
must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner's findings must be stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
bilateral knee conditions and spinal 
stenosis  L4-5 with nerve root 
compression L4-5 and L5-S1.  The claims 
file must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his review of the record, the 
VA examiner should opine as to whether 
the Veteran has a bilateral knee 
disability that at least as likely as 
not is related to any event or incident 
of the Veteran's military service, to 
include repeated in-service parachute 
jumps.  

The VA examiner should specifically 
state if the Veteran's has spinal 
stenosis  L4-5 with nerve root 
compression L4-5 and L5-S1 that is at 
least as likely as not related to any 
event or incident of the Veteran's 
military service, to include repeated 
in-service parachute jumps and a 
reported 1964 in-service injury.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be reviewed in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


